Evans, P. J.
1. When no motion for a new trial „is made, the evidence should be embodied in the bill of exceptions, or attached as an exhibit thereto, and properly identified, or contained in a brief approved by the trial judge and made part of the record. In a suit' on an insurance policy, where the case is tried on an agreed statement of facts, and a judgment in favor of the defendant is rendered by the court, and the exception is to this judgment, the embodiment in the record of what purports to be a copy of the agreement .signed by counsel is not sufficient, Mann v. Archer, 69 Ga. 767.
2. Without a consideration of the agreed statement of facts upon which the case was tried, this court is unable to review the correctness of *725the final judgment on the merits; and as there is no. other assignment of error in the bill, of exceptions, an affirmance must necessarily result.
Argued November 6,
Decided December 19, 1908.
Action upon insurance policy. Before Judge Spence. Mitchell superior court. July 21, 1908.
Mann & Milner, for plaintiff,
Wooten & Hofmayer, for defendant.

Judgment affirmed.


All the Justices coneur.